Citation Nr: 1207572	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange and/or exposure to smoke and other chemicals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from December 1948 to September 1952, and from April 1956 to August 1972.  He died in April 2006.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, that denied service connection for the cause of the Veteran's death.  The appellant appealed to the Board.  

In a June 2009 decision, the Board denied service connection for the cause of the Veteran's death, to include as secondary to herbicide exposure.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Vacate and Remand (Joint Motion) in February 2010.  By order dated in March 2010, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In August 2010, the Board remanded the case to the RO for further evidentiary development in accordance with the directives in the Joint Motion.  The requested development has been satisfactorily accomplished.  However, as will be explained below, another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his February 2012 Written Brief Presentation in support of the appellant's claim, the appellant's representative raised a new theory of entitlement to the benefit sought and presented additional treatise evidence entitled, "Occupational Exposure and Lung Cancer Risk:  A Population-based Case-Referent Study in Sweden."  He submitted a waiver of RO review of the evidence pursuant to 38 C.F.R. § 20.1304 (2011), but asserted that a VA opinion should be obtained based on the Veteran's 23-year occupational exposure history as a firefighter with the Air Force.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

Here, the record reflects that the Veteran did serve on active duty as a firefighter for 23 years - and assertions of smoke and other chemical exposure would be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  In this regard, the Board also points out that the Veteran had known tobacco use during his lifetime.  In a July 2003 Radiation-Oncology report, he gave a history of smoking one pack of cigarettes per day beginning at approximately age 16.  He quit smoking in 1996.  He was diagnosed with lung cancer in July 2003, and died from complications of the disease in April 2006.  In light of the evidence of record, the Board finds that an opinion is necessary in this case in order to satisfy the requirements of McLendon, supra.  

The Board also observes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

The appellant was provided with a VCAA notice letter in June 2006.  However, subsequent to the adjudication of her claim, the Court found that certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Since the case is being remanded for an opinion, the Board finds that the procedural deficiency relating to Hupp, supra, should be corrected.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a VCAA notice letter that complies with the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, and Hupp, supra.  

2.  Refer the Veteran's claims file to an appropriate specialist to obtain an opinion on the etiology of the Veteran's fatal lung cancer.  The examiner must review the entire claims file, including the Veteran's service treatment records, newly submitted treatise evidence, medical records, lay statements, and occupational and tobacco use history.  After a thorough review of the records, the examiner should answer the following question and identify the basis upon which the opinion is based:  

Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran's fatal lung cancer is causally related to his occupational exposure to fires and other chemicals during his 23-year military history as a firefighter?
   
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not allowed, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

